DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 17/806,443 filed on 06/10/2022. Claims 1-9 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALTENBACH (DE 102011086327 A1).
Regarding claim 1, KALTENBACH discloses an electric axle assembly (fig. 4), comprising: 
a differential assembly (20) drivingly connected to a first axle half shaft and a second axle half shaft (has no character numeral); 
wherein said first and second axle half shafts each have a wheel (has not character numeral, see fig. 4) drivingly connected to ends thereof opposite said differential assembly; (see the annotated fig. A)
an electric motor/generator (1/4) drivingly connected to a first rotatable shaft (18); 
a first gear set (4) having a first gear drivingly connected to said first rotatable shaft (18) and a second gear drivingly connected to a second rotatable shaft (16); wherein said second rotatable shaft extends parallel with said first rotatable shaft; (see the annotated fig. A)
a second gear set (2) having a first gear drivingly connected to said second rotatable shaft (16) and a second gear selectively (via 19) drivingly connected to a third rotatable shaft (15); (see the annotated fig. A)
 wherein said third rotatable shaft 15 extends co-axially with said first rotatable shaft 18 and parallel to said second rotatable shaft 16; 
a third gear set (R) having a first gear drivingly connected ( via E) to said third rotatable shaft 15 and a second gear drivingly connected (via F) to said differential assembly (20); (see the annotated fig. A)
a selector sleeve (sleeve of 19) having a first position (Y) and a second position (X); Page 2 of 10Application No. 16/487,711 Application Filing Date: August 21, 2019 
Docket No. 1-25876/10052 CVDAwherein in said first position said selector sleeve is meshingly engaged with a plurality of selector splined on said third rotatable shaft 15 and a plurality of splines on said first rotatable shaft 18 thereby drivingly connecting said first rotatable shaft with said third rotatable shaft; and 
wherein in said second position said selector sleeve is meshingly engaged with said plurality of selector splines on said third rotatable shaft 18 and a plurality of splines on said second gear of said second gear set thereby drivingly connecting said second rotatable shaft with said third rotatable shaft. Please note, selector sleeve and its mating elements having a plurality of splines is known in the art (see the prior art section for more clarification).

    PNG
    media_image1.png
    714
    799
    media_image1.png
    Greyscale

                                Fig. A: Annotated fig. 4 of KALTENBACH
Regarding claim 2, KALTENBACH discloses the electric axle assembly (fig. 4) of claim 1, wherein the first rotatable shaft extends transverse to said first axle half shaft and said second axle half shaft; wherein said second rotatable shaft extends transverse to said first axle half shaft and said second axle half shaft; and wherein said third rotatable shaft extends transverse to said first axle half shaft and said second axle half shaft
Regarding claim 4, KALTENBACH discloses the electric axle assembly (fig. 4) of claim 1, wherein said first gear set, said second gear set and said third gear set are reduction gear sets.
Regarding claim 7, KALTENBACH discloses the electric axle assembly (fig. 4) of claim 1, wherein at least one of said first gear set, said second gear set, and said third gear set is an epicyclic gear set or a stepped gear set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KALTENBACH (DE 102011086327 A1) in view of EKONEN (US 20100062891 A1).
Regarding claim 3, KALTENBACH discloses all the elements the electric axle assembly (fig. 4) of claim 1, but fails to disclose an axle disconnect device; and wherein said axle disconnect device is rotatably mounted to one of said first and second axle half shafts at a location between said differential assembly and said wheel.
EKONEN teaches a disconnect system (fig. 1) wherein at least one axle disconnect device (e.g. 52, 54); wherein said axle disconnect device is rotatably mounted to one of said first (44) and second (46) axle haft shafts at a location between said differential (50) assembly and said wheel (42). (see para 30)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KALTENBACH by adding an over run clutch as taught by EKONEN in order to improve system performance including a reduction in the time required to operate the vehicle in one of the drive modes. (e.g. see para 30 of EKONEN).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KALTENBACH (DE 102011086327 A1) in view of Gassmann et al. (US 20010032768 A1).
Regarding claim 5, KALTENBACH discloses all the elements the electric axle assembly (fig. 4) of claim 1, but fails to disclose at least one over run clutch; wherein said axle disconnect device is rotatably mounted to one of said first and second axle haft shafts at a location between said differential assembly and said wheel.
 Gassmann teaches an axle disconnect device wherein one over run clutch (e.g. 40); wherein said at least one over run clutch is positioned on one of said first (28) and second (30) axle haft shafts at a location between said differential (24) assembly and said wheel (42). (see para 26)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KALTENBACH by adding an overrun clutch as taught by Gassmann in order to improve system performance so that the differential will be able to transmit torque thus providing superior handling and power. (e.g. see para 4 of Gassmann).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KALTENBACH (DE 102011086327 A1) in view of BARENDRECHT (US 20190331200 A1).
Regarding claim 6, KALTENBACH discloses all the elements of the electric axle assembly (fig. 4) of claim 1, but fails to disclose wherein said first gear set, said second gear set, said third gear set and said differential assembly are enclosed within a clamshell housing and wherein at least a portion of said first and second axle half shafts extend through said clamshell housing.
BARENDRECHT teaches an electric axle assembly (fig. 2, 3) wherein a first gear set, a second gear set, a third gear set and a differential assembly are enclosed within a clamshell housing (2, see fig. 2) and wherein at least a portion of said first (31) and second (32) axle half shafts extend through said clamshell housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KALTENBACH by adding a clamshell housing as taught by BARENDRECHT in order provide a transmission and a vehicle fitted with such a transmission, of designs that make it possible to obtain a transmission that is more compact, with a reduced risk of premature damage of said transmission, since the mechanical strength of the transmission is improved at lower cost. (e.g. see para 6-8 of BARENDRECHT).  

Allowable Subject Matter
Claims 8 and 9 objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not disclose or render obvious a motivation to provide for an axle assembly including the combination of limitations recited in claim 8, particularly in combination with “wherein said first rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft; wherein said second rotatable shaft extends co-axially with said first axle half shaft; and wherein said third rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft.”
For example, 
The closet prior art of record KALTENBACH (DE 102011086327 A1) discloses an axle assembly like structure that meets all limitations of claim 8, however KALTENBACH does not appear to disclose wherein said first rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft; wherein said second rotatable shaft extends co-axially with said first axle half shaft; and wherein said third rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft. 
PRITCHARD (US 9453564 B1) discloses an axle assembly like structure wherein said first rotatable shaft 52 extends parallel to said first axle half shaft 36 and said second axle half shaft 34; wherein said second rotatable shaft 82 extends co-axially with said first axle half shaft; and wherein said third rotatable shaft 54 extends parallel to said first axle half shaft and said second axle half shaft.
Further, it would not have been obvious to modify KALTENBACH to include said first rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft; wherein said second rotatable shaft extends co-axially with said first axle half shaft; and wherein said third rotatable shaft extends parallel to said first axle half shaft and said second axle half shaft as it would destroy the intended purpose of the invention of KALTENBACH.
Regarding claim 9, the prior art does not disclose or render obvious a motivation to provide for an axle assembly including the combination of limitations recited in claim 8, particularly in combination with “wherein said second rotatable shaft has a hollow portion therein; and wherein said hollow portion of said second rotatable shaft is of a size and shape to receive at least a portion of said first axle half shaft therein.”
For example, 
The closet prior art of record KALTENBACH (DE 102011086327 A1) discloses an axle assembly like structure that meets all limitations of claim 9, however KALTENBACH does not appear to disclose wherein said second rotatable shaft has a hollow portion therein; and wherein said hollow portion of said second rotatable shaft is of a size and shape to receive at least a portion of said first axle half shaft therein. The another embodiment of KALTENBACH such as fig. 8, 7, 6 and 5 discloses said second rotatable shaft has a hollow portion, but fails to disclose said hollow portion of said second rotatable shaft is of a size and shape to receive at least a portion of said first axle half shaft therein.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
HIRAIWA (US 20100012453 A1) discloses a synchronizer (fig. 2 and 3) wherein the input gear 16 is formed at its right side in FIG. 2 with a plurality of outer splines 16a. The splines 16a are engaged with a plurality of inner splines 28a formed on an inner circumferential surface of the shift sleeve 28 so that the shift sleeve 28 can move along the splines 16a relative to the input gear 16 in an axial direction thereof. In this embodiment, a part of splines 16a corresponds to a hub of a conventional synchronizer. In other words, the hub 16B and the input gear 16 are formed as one unit in this embodiment. Accordingly, the hub 16B with the splines 16a is short in an axial length.
Kubina et al. (US 20130338887 A1) discloses a drive system wherein the PTU sun gear 25 is also non-rotatably coupled to PTU splines 23. The PTU carrier 28 is non-rotatably coupled to PTU splines 24. The PTU splines 23, 24 are selectively meshed with a PTU selector sleeve spline set 32 coupled to a PTU selector sleeve 31. (see para 16).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655